Title: To James Madison from Rudolph Tillier, 12 January 1807
From: Tillier, Rudolph
To: Madison, James



Sir,
U. S. Factory Belle Fontaine Near St. Louis, 12th. Jany. 1807.

Conceiving it to be my duty as a Public Officer I do myself the honor to communicate to you Some facts which it may be useful for the Govt. to know.
In Novemr. last, some of the Principal Chiefs of the Little Village of Osage Indians, were here on a visit: during their stay, they informed me that there were white Men in their Village, who were endeavoring to make the Indians believe, that the Americans would not be able to keep possession of this Country for that the Spaniards had already taken Lower Louisiana and that with the aid of the French, they, would Soon be able to possess themselves of this Territory.
They had also been told by the same Persons, that the Factory here was broken up.
Mr. Boilvin mentioned to me a conversation that he had with a British Subject, corroborant of the above: and also holding out the opinion that France & England, tho’ themselves at War, would assuredly contribute mutually to wrest from the U.States, the power of controuling their Commerce with the Natives.
Tho’ this last is merely the opinion of an Individual, I thought it not amiss to mention it here; as it adds weight to the proof already before us, that there are Men in this part of Louisiana, who wish and endeavor to influence the Indians (who are naturally well disposed) to fall out with our Govt.  I have discharged my duty in laying these things before you.  The Govt. will Judge of their importance, & take measures accordingly.  I have the honor to be Sir, very Respectfully Yr. Mo. Obt. Hble. Servt.

Rudolph TillierUnited States Factor


